DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 52-76 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US 209/0124015 A1). 	Regarding claims 52, 76, Loehr et al. discloses a method by a User Equipment (UE) for controlling sidelink (SL) Quality of Service (QoS) in a cellular network to which the UE is connected, comprising: a) generating QoS requirement from characteristics for one or more packets to be transmitted via a sidelink  ; b) transmitting a bearer request comprising the QoS requirement to a network node (Para 188-192 teaches of sidelink resourse allocation. Para 121-125 teaches of the QoS requirement for the resource allocation); and c) performing SL transmission on the basis of a bearer configuration received from the network node, wherein the bearer configuration is determined on the basis of the QoS requirement and comprises a mapping relationship between the QoS requirement and a SL Data Radio Bearer (DRB) (Para 226-229 teaches of using the resource to preform SL transmission with the predetermined QoS).  	Regarding claims 53, 65, Loehr et al. discloses a method, wherein the characteristics 53are defined in a packet header complying with a protocol layer above Access Stratum (AS) (Para 151).  	Regarding claims 54, 66, Loehr et al. discloses a method, the step a) comprising converting the characteristics into corresponding QoS requirement on the basis of a mapping relationship between the characteristics and the QoS requirement (Para 225 teaches of the mapping of application layer V2X message priority to PPPP). 
	Regarding claims 55, 67, Loehr et al. discloses a method, the mapping relationship between the characteristics and the QoS requirement is received from the network node and stored at the UE, or preconfigured at the UE. (Para 225 teaches of the mapping of application layer V2X message priority to PPPP based on a pre-configuration in the UE.).	Regarding claims 56, 68, Loehr et al. discloses a method, wherein one or more candidate mapping relationships are received from the network node and stored at the UE, each of which corresponds to one or more operational modes, and the operational mode comprises a Radio Resource Control (RRC) connected mode, an RRC idle mode and Out of coverage (OoC) mode (Para 107 and Para 260) 	Regarding claims 57, 69, Loehr et al. discloses a method, wherein the mapping relationship between the characteristics and the QoS requirement is selected from the one or more candidate mapping relationships depending on which operational mode the UE operates in (Para 260 resource allocation mode a UE is going to use may also depend on the RRC state (i.e. whether the vehicular UE is RRC connected or not) or depending on the coverage state of the UE (i.e. in coverage, out of coverage)).	Regarding claims 58, 70, Loehr et al. discloses a method, further comprising: d) if receiving a notification from the network node that the QoS requirement is not supported, performing the SL transmission in best effort strategy or cancelling the SL transmission (Para 261 On the other hand, if QoS should not be supported for the particular vehicular data, the vehicular UE would select Mode 2 resource allocation and would autonomously determine the transmission parameters itself. In either case, with the obtained transmission parameters the transmission layer then performs the transmission of the data. Consequently it is possible to selectively apply QoS support to particular vehicular data transmissions by performing either the Mode 1 radio resource allocation (to be able to fulfill particular QoS requirements) or Mode 2 radio resource allocation (if no particular QoS should be supported).	Regarding claims 59, 71, Loehr et al. discloses a method, the QoS requirement is represented as an index (Para 150 teaches of PPPP which is a scalar value associated with priority of the protocol data unit) .	Regarding claims 60, 72, Loehr et al. discloses a method, further comprising the step of receiving from the network node information specifying which QoS requirement(s) are supported (Para 261 teaches if the network supports the QoS requirements.
	Regarding claims 61, 73, Loehr et al. discloses a method, the receiving is performed during an attachment procedure or via a System Information Block (SIB) (Para 248).	Regarding claims 62, 74, Loehr et al. discloses a method, wherein the mapping relationship between the QoS requirement and the bearer configuration and the candidate mapping relationships between the characteristics and the QoS requirement are received via broadcast from the network node (Para 248-249) 	Regarding claims 63, 75, Loehr et al. discloses a method, wherein at least two of the candidate mapping relationships are received from the network node and stored at the UE. (Para 107 and Para 260) 	Regarding claim 64, Loehr et al. discloses a User Equipment (UE) operating in a cellular network with sidelink (SL) Quality of Service (QoS) controlling function, the UE comprising: a storage device configured to store a computer program comprising computer instructions; and a processor coupled to the storage device and configured to execute the computer instructions to, while the UE is connected to the cellular network(Para 366-367) : a) generate QoS requirement from characteristics for one or more packets to be transmitted via a sidelink; b) transmit a bearer request comprising the QoS requirement to a network node(Para 188-192 teaches of sidelink resourse allocation. Para 121-125 teaches of the QoS requirement for the resource allocation); and c) perform SL transmission on the basis of bearer configuration received from the network node, wherein the bearer configuration is determined on the basis of the QoS requirement and comprises a mapping relationship between the QoS requirement and a SL Data Radio Bearer (DRB). (Para 226-229 teaches of using the resource to preform SL transmission with the predetermined QoS).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467